DETAILED ACTION
The preliminary amendment filed on 12/11/2019 has been entered.
Drawings
The formal drawings filed on 12/11/2019 are acceptable.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgement is made of applicant’s claim to the benefit of an earlier US filing date under 35 U.S.C. 371, as a divisional/continuation of application PCT/CN2018/093938 filed 07/01/2018.
Information Disclosure Statement
The Information Disclosure Statement filed on 12/11/2019 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NIWA ET AL. 20170201702
With regard to claim 1, Niwa et al. discloses a radio frequency transistor for improving radio frequency switch performance, comprising a first metal layer 124, a second metal layer 126, a polysilicon layer 122 and an active area 121, the first metal layer 124 being connected to the active area 121 via contact holes 123, the first metal layer 124 being connected to the second metal layer 126 via through holes 125; and a wiring direction of the second metal layer 126 being perpendicular to a wiring direction of the polysilicon layer 122, thereby reducing parallel areas between the first metal layer 124 and the polysilicon layer 122 and decreasing numbers of the contact holes 123 and the through holes 125. Note figures 11-16 and paragraphs 0115-0138 of Niwa et al.
With regard to claim 2, Niwa et al. discloses that the polysilicon layer 122 and the second metal layer 126 adopt a comb wiring way, and the first metal layer 124 adopts a strip wiring way.  
With regard to claim 3, Niwa et al. discloses that the active area 121 comprises a source area and a drain area, a straight grid or curved grid polysilicon layer 122 is arranged above the active area 121, and the polysilicon layer 122 extends out of the active area 121.  
With regard to claim 4, Niwa et al. discloses that when the polysilicon layer 122 adopts a curved grid structure, the parallel areas between the first metal layer 124 and the polysilicon layer 122 are reduced, the numbers of the contact holes 123 and the through holes 125 are decreased, and a channel width of the radio frequency transistor accommodated in a same chip area is increased, so as to reduce an off capacitance and an on-resistance.  
With regard to claim 5, Niwa et al. discloses that the first metal layer 124 is evenly arranged above the polysilicon layer 122, and the first metal layer 124 is connected to the source area and the drain area of the active area 121 after passing through an empty area of the polysilicon layer 122.  
With regard to claim 6, Niwa et al. discloses that the second metal layer 126 is arranged symmetrically above the first metal layer 124, the second metal layer 126 adopts an interdigital wiring way, and overlapping areas of the second metal layer 126 and the first metal layer 124 are connected via the through holes 125.  
With regard to claim 7, the quality factor of a radio frequency switch is Fom=Coff x Ron, wherein Fom is the quality factor, Coff is the off capacitance, and Ron is the on-resistance.  
With regard to claim 8, the off capacitance of Niwa et al’s radio frequency switch is Coff=Cfet+(C1+C2+C3+C4)/2, wherein Cfet is an intrinsic capacitance of the radio frequency transistor, C1 is a parallel capacitance between the contact holes 123 and the polysilicon layer 122, C2 is a parallel capacitance between the first metal layer 124 and the polysilicon layer 122, C3 is a parallel capacitance between the through holes 125 and the polysilicon layer 122, and C4 is a parallel capacitance between the second metal layer 126 and the polysilicon layer 122.
With regard to claim 9, Niwa et al. discloses a radio frequency switch chip, comprising the radio frequency transistor according to claim 1.  
With regard to claim 10, Niwa et al. discloses a mobile terminal, comprising the radio frequency transistor according to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826